Citation Nr: 1756200	
Decision Date: 12/06/17    Archive Date: 12/15/17

DOCKET NO.  17-05 524A		DATE


THE ISSUES

1.  Entitlement to a temporary total disability rating for convalescence following April 2013 surgery to replace a penile implant in connection with the Veteran's service-connected erectile dysfunction.

2.  Entitlement to service connection for chronic kidney disease, to include as secondary to service-connected status post prostatectomy.


ORDER

A temporary total disability rating is denied.


FINDING OF FACT

There is no evidence in the record indicating the Veteran's April 2013 surgery required at least one month of convalescence or resulted in severe postoperative residuals such as incompletely healed surgical wounds, therapeutic immobilization of a major joint, the necessity for house confinement, or the prohibition of regular weight-bearing. 



CONCLUSION OF LAW

The criteria have not been met for a temporary total disability rating for convalescence following April 2013 surgery to replace a penile implant in connection with the Veteran's service-connected erectile dysfunction.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.30 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran served on active duty with the United States Navy from January 1960 to August 1963 and from November 1963 to November 1969.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Board notes that the substantive appeal (VA Form 9) was received at the RO more than 60 days after the issuance of the statement of the case for this appeal.  The Veteran's representative explained that the statement of the case had been mailed to an outdated address, and the representative filed the substantive appeal promptly on receipt of the statement of the case.  The appeal was subsequently certified to the Board in May 2017 as shown by the VA Form 8 and letter to the Veteran of the same date.  The Board therefore finds that it has jurisdiction to decide this appeal.  See Percy v. Shinseki, 23 Vet. App. 37, 45 (2009) (filing of a timely substantive appeal may be waived, and where RO takes action to indicate such filing has been waived, the Board has jurisdiction to decide appeal).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C. § 7107(a)(2).

The issue of service connection for chronic kidney disease is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

A temporary total rating for convalescence purposes will be assigned, for up to three months, without regard to other provisions of the Rating Schedule, when it is established that treatment of a service-connected disability results in: (1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30(a)(1)-(3).  This temporary total rating will continue for a period of one, two, or three months from the first day of the month following such hospital discharge or outpatient release.  Id. § 4.30(a). 

In the context of a temporary total rating, the Court of Appeals for Veterans Claims has noted that "convalescence" is the stage of recovery following an attack of disease, a surgical operation, or an injury, and that the word "recovery" means the act of regaining or returning toward a normal or healthy state.  Felden v. West, 11 Vet. App. 427, 430 (1998).  The relevant inquiry is not the amount of time to recover at home, but whether a report, rendered near the time of a hospital discharge or an outpatient release, indicates a surgical procedure was performed that would require at least one month for the claimant to return to a healthy state.  Id.  Subsequent medical evidence can establish if one or more months of convalescence is needed to recover.  Id.  

Here, the Veteran was granted service connection for erectile dysfunction in January 2012.  There is a private treatment record indicating the Veteran underwent surgery on April 8, 2013, to replace a penile implant that was no longer functioning.  This record shows that the Veteran was in stable condition after the procedure, and that the wounds were irrigated and dressed with pressure dressing.  There are no records indicating post-surgical restrictions on the Veteran, such as a prohibition on walking or regular weight-bearing, and no records of a follow-up visit prior to August 2013.  Nothing in the record indicates that any of the surgical wounds failed to heal properly, or that the Veteran was confined at home for any length of time.  At the August 2013 follow-up visit, the physician noted that the implant "works great" and that the Veteran reported that he was "doing great."  The record indicates that the Veteran had been using the implant without difficulty or complaint, and there is no indication in the records that the Veteran required at least one month to recover from the surgery or that the physician ordered a period of convalescence.  

Accordingly, as there is no medical evidence establishing the need of one or more months to recover or convalesce from the implant replacement surgery, a temporary total disability rating is not warranted.


REMAND

The Veteran seeks service connection for chronic kidney disease, either on a presumptive basis based on exposure to contaminants in the Camp Lejeune water supply or as secondary to his service-connected prostatectomy.  

The Board notes that chronic kidney disease is not among the service-connected diseases enumerated under the Camp Lejeune presumption.  38 C.F.R. §§ 3.307(a)(7), 3.309(f) (kidney cancer, not chronic kidney disease, is a presumptively connected disability).  However, notwithstanding the presumption, a claimant can establish service connection for a disability due to exposure with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

The record contains a diagnosis of chronic kidney disease in a June 2012 letter from the Veteran's private physician, and the Veteran's representative submitted medical articles indicating a potential connection between benign prostatic hyperplasia and kidney failure.  However, there is not enough medical evidence in the record to decide this claim, either as due to exposure to contaminants or as secondary to the service-connected prostatectomy, as there are no records of the 1995 kidney failure and subsequent transplant or any ongoing kidney treatment.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  A remand is therefore necessary in order to obtain a VA examination regarding whether the Veteran's chronic kidney disease is related to his service or service-connected disabilities.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to identify any private treatment that he may have had for his kidney disease that is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

2.  Schedule the Veteran for an examination with an appropriate clinician to determine whether the chronic kidney disease is related to the Veteran's military service.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  

Following review of the claims file and examination of the Veteran, the examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the disability began in or is otherwise caused by the Veteran's active service, specifically any exposure to contaminants in the water supply at Camp Lejeune, including trichloroethylene, perchloroethylene, benzene, and vinyl chloride.

The examiner should also opine whether it is at least as likely as not (50 percent or greater probability) that the chronic kidney disease is (a) caused by; or (b) aggravated (i.e., worsened beyond the normal progression of the disease) by the Veteran's service-connected prostatectomy.  If aggravation of the chronic kidney disease by the service-connected prostatectomy is found, the examiner must attempt to establish a baseline level of severity of the kidney disease prior to aggravation by the service-connected disabilities.

The examiner should address any other pertinent evidence of record, including the June 2012 letter from the Veteran's private physician.

All findings must be reported in detail and all opinions must be accompanied by a clear rationale.  If any of the above issues cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

3.  Following the above indicated development, the AOJ should review the claims file and readjudicate the Veteran's claim.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.




The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


ATTORNEY FOR THE BOARD:	K. Josey, Associate Counsel

Copy mailed to:	Virginia A. Girard-Brady, Attorney at Law


Department of Veterans Affairs


